Citation Nr: 0203791	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  95-39 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to apportionment of the veteran's nonservice-
connected pension benefits.  

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had honorable service from October 1947 to March 
1950, and August 1950 to August 1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a July 1995 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  As a result of the veteran's change in residence, 
his claims folder has been transferred to the Portland, 
Oregon, RO.  

The Board notes that the procedural requirements pertaining 
to simultaneously contested claims have not been met in that 
it does not appear from the record that the veteran was 
provided a copy of the appellant's substantive appeal and the 
statement of the case.  See 38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. §§ 19.100, 19.101, 19.102 (2001).  However, 
in light of the Board's disposition of the appellant's 
appeal, the Board finds that the failure to comply with the 
requirements for contested claims has not prejudiced the 
veteran's case, and that the Board may proceed with a 
decision on this issue without additional development.  
Bernard v. Brown, 4 Vet. App. 384 (1994).

Finally, the Board notes that the appellant requested a 
hearing before a Member of the Board in her September 1995 
substantive appeal.  In January 2002, the Board sent the 
appellant a letter requesting clarification of her hearing 
request.  The letter was returned as undeliverable and unable 
to be forwarded.  No additional information regarding the 
whereabouts of the appellant is available.  Thus, the Board 
will proceed with adjudication of the appellant's claim.  



FINDINGS OF FACT

1.  At the time the appellant filed her claim for 
apportionment, she was the legal spouse of the veteran and 
they had been living separate and apart for a period of time. 

2.  During the period of separation, the appellant did not 
demonstrate that she was unable to meet her financial 
obligations or that she experienced undue financial hardship 
in the absence of support from her estranged husband.  

3.  The total benefits payable to the veteran would not 
permit payment of a reasonable amount to the appellant.  

4.  The marital relationship between the appellant and the 
veteran was terminated in 1997 and the appellant does not 
currently meet the criteria of a dependent.  



CONCLUSION OF LAW

The criteria for apportionment of the veteran's nonservice-
connected pension benefits have not been met.  38 U.S.C.A. 
§§ 5107, 5307 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.23(d)(1), 3.450, 3.451, 3.452, 3.458 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant or the veteran as relevant to the issue on appeal.  
The Board notes that the appellant has not contacted the RO 
since February 1997 and attempts to contact the appellant at 
her last known address have been unsuccessful.  Under these 
circumstances, no further action is necessary to assist the 
appellant with her claim.  

Furthermore, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an apportionment of the veteran's pension 
benefits.  The discussions in the rating decision and 
statement of the case have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of the claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the appellant 
for further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice her.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

The record reflects that the veteran has been in receipt of 
VA nonservice-connected pension benefits since September 
1988.  He has multiple disabilities, including recurrent 
cardiac arrhythmias, chronic obstructive pulmonary disease, 
degenerative arthritis of the cervical spine, lumbosacral 
spine, and right shoulder, and a history of leukemia.  His 
disabilities were found to warrant a combined rating of 30 
percent.  Although the schedular requirements were not met, 
nonservice-connected pension benefits were granted in light 
of the veteran's age, disabilities, and related factors 
pursuant to 38 C.F.R. § 3.321(b)(2).  

The appellant and the veteran were apparently married in 
January 1987.  An April 1989 RO letter to the veteran 
indicates that the appellant was added as the veteran's 
dependent and his pension award was increased as a result 
thereof.  

In October 1990, the appellant filed a claim requesting 
apportionment of the veteran's pension benefits.  She stated 
that the veteran had deserted her and closed out their joint 
checking account.  

In a December 1993 statement, the veteran reported that he 
and the appellant had previously separated for a period of 
about six months, but he had continued to contribute to her 
support by paying all utility bills for her home as well as 
other costs.  He stated that the amount he paid was well over 
$200.00 per month.  The veteran stated that he and the 
appellant had since reconciled.  

In a February 1995 statement, the appellant reported that she 
did not receive any support from the veteran.  In a March 
1995 statement, the appellant reported a monthly income of 
$431.90, with expenses of rent, electricity, water, and 
groceries totalling $403.00.  She also reported making 
payments on a joint car loan with the veteran when she was 
able and other medical supplies and possible insurance costs.  

In a July 1995 decision, the RO denied the appellant's 
request for apportionment of the veteran's nonservice-
connected pension benefits on the grounds that she was not a 
dependent of the veteran.  It was noted that the veteran was 
receiving the monthly amount payable to a single veteran.  In 
an August 1995 letter to the appellant, the RO reiterated 
that the veteran was not receiving an allowance for 
dependents.  

In a September 1995 letter to the veteran, the RO informed 
him that they were proposing to reduce his nonservice-
connected pension benefits effective December 23, 1993, 
because that was the date he last reported being married to 
the appellant.  The veteran was informed that because of that 
change, he had been paid too much and would be informed 
shortly of the amount of overpayment he would need to repay 
to VA.  

In September 1996, the veteran informed the RO that he and 
the appellant had reconciled.  An October 1996 statement from 
the appellant indicates that she and the veteran had 
reconciled as of September 1, 1996.  In a November 1996 
letter, the RO informed the veteran that benefits had been 
included for his spouse.  A report of contact indicates that 
the marriage between the appellant and the veteran was 
terminated in December 1997.  

The record indicates that mail sent to the veteran's last 
known address in 1999 and 2000 has been returned as 
undeliverable and with no forwarding address.  A January 2002 
letter from the RO to the appellant was also returned as 
undeliverable with no forwarding address.  

Applicable law and regulations generally provide that VA 
pension benefits may be apportioned on behalf of a spouse not 
residing with the veteran if the veteran is not reasonably 
discharge his responsibility for the spouse's support.  
38 U.S.C.A. § 5307(b); 38 C.F.R. §§ 3.450, 3.452.  Without 
regard to any other provision regarding apportionment where 
hardship is shown to exist, pension benefits may be 
apportioned between the veteran and his dependents on the 
basis of the facts of the individual case as long as it does 
not cause undue hardship to the other persons in interest.  
See 38 C.F.R. § 3.451.  In determining the basis for special 
apportionment, consideration will be given to such factors as 
the amount of VA benefits payable, other resources and income 
of the veteran and those dependents in whose behalf 
apportionment is claimed, as well as the special needs of the 
veteran, his dependents, and the apportionment claimants.  
Id.  The Board notes that there are a number of restrictions 
on the right to apportionment as set forth under the 
regulations.  Applicable in this instance is the section, 
which states that the veteran's benefits will not be 
apportioned "[w]here the total benefit payable to the 
disabled person does not permit payment of a reasonable 
amount to any apportionee."  See 38 C.F.R. § 3.458(a).  

Following a review of the evidence of record and the 
applicable regulations, the Board finds that apportionment of 
the veteran's pension benefits is not warranted.  Initially, 
the Board notes that the record demonstrates the appellant 
and the veteran had somewhat of an on again, off again 
relationship that apparently resulted in a termination of the 
marriage in 1997.  Additionally, the RO apparently adjusted 
the veteran's pension payments on various occasions to 
reflect the changes in the appellant's status as a dependent.  
In 1993, the veteran has reported providing support to the 
appellant during their six-month period of separation by 
paying all of her utility bills and other costs, totaling 
over $200.00 per month.  The appellant, however, has denied 
receiving any support from the veteran.  Although the 
appellant has provided some financial information that 
indicates expenses essentially commensurate with income, it 
does not appear that she has been unable to meet her 
financial obligations or that she is unable to manage her own 
affairs without assistance such to support the extraordinary 
relief requested.  Thus, the Board finds that the appellant 
has not demonstrated that she experienced a true hardship in 
the absence of support from her estranged husband.  

Furthermore, it appears that apportionment of any of the 
veteran's VA pension benefits could create undue hardship for 
him.  The record indicates that the veteran's sole means of 
support is his VA pension and Social Security benefits.  The 
record demonstrates that in September 1995, the appellant was 
removed from the veteran's pension award as a dependent 
effective December 1993, and the veteran's award was reduced 
to $651.00.  The veteran was informed that this action 
created an overpayment and that he would need to repay the 
amount of the overpayment.  A November 1997 RO letter 
indicates that the RO proposed to reduce the veteran's 
payments from $250.00 to $248.00.  A December 1997 letter 
from the RO indicates that the veteran's pension payments 
would be $295.00 per month effective January 1, 1998.  A 
November 2000 letter from the RO indicates that the veteran's 
pension award was adjusted to a monthly rate of $317.00 per 
month, effective December 1, 2000.  The Board notes that the 
law does not permit apportionment of VA benefits when either 
the equities are such that apportionment would cause undue 
hardship to the veteran or the total benefits payable to the 
disabled person would not permit payment of a reasonable 
amount to the apportionee.  In light of the relatively small 
amount of the veteran's monthly pension award, the Board 
concludes that such is the case here, and entitlement to 
apportionment of VA nonservice-connected pension benefits is 
not warranted.  

Additionally, the record reflects that the appellant and the 
veteran reconciled in September 1996, at which time an 
additional allowance for the appellant as his dependent was 
awarded.  That award was terminated effective December 1997 
when the RO was notified that the relationship between the 
appellant and the veteran had been terminated.  Apportionment 
of any pension benefits since that time would not be 
warranted as the marriage between the appellant and the 
veteran has been terminated.  There is no provision for 
apportionment of benefits for a former spouse.  38 U.S.C.A. 
§ 5307; 38 C.F.R. §§ 3.450, 3.451, 3.452.  

Finally, the Board reiterates that both the RO and the Board 
have attempted to contact the appellant and the veteran at 
their respective addresses.  However, the letters have been 
returned as undeliverable, and neither the veteran nor the 
appellant has been in contact with the RO since 1997.  


ORDER

The appeal is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

